Citation Nr: 1144155	
Decision Date: 12/02/11    Archive Date: 12/14/11

DOCKET NO.  06-34 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Whether new and material evidence has been received to reopen service connection for a low back disability.  

2.  Whether new and material evidence has been received to reopen service connection for a right knee disability.  

3.  Entitlement to restoration of a 20 percent rating for laxity of the left knee.  

4.  Entitlement to an increased rating in excess of 20 percent for laxity of the left knee.  

5.  Entitlement to an increased rating in excess of 10 percent for arthritis of the left knee.  

6.  Entitlement to a total disability rating by reason of individual unemployability due to service-connected disability (TDIU).  


WITNESS AT HEARING ON APPEAL

Appellant (the Veteran)


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran, who is the Appellant, served on active duty from July 1991 to July 1995.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of a December 2005 rating decision of the Seattle, Washington, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied reopening service connection for low back and right knee disabilities, and denied ratings in excess of 20 percent for left knee laxity and in excess of 10 percent for left knee arthritis.  By a February 2011 rating decision, the RO effectuated a reduction of the evaluation for laxity of the left knee from 20 percent to 0 percent (noncompensable).  The reduction is considered to be part of the Veteran's appeal.  

The issues of service connection for a low back disability and a right knee disability on a de novo basis and TDIU are addressed in the REMAND portion of the decision below, and are REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  


FINDINGS OF FACT

1.  Service connection for back strain was denied by the RO in an August 1995 rating action on the basis that no current chronic back disability was demonstrated at that time.  The Veteran was notified of this action and of his appellate rights, but did not file a timely appeal.  

2.  Since the August 1995 decision denying service connection for back strain, the additional evidence, not previously considered, relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim.  

3.  Service connection for a right knee strain was denied by the RO in an August 1995 rating action on the basis that no current chronic right knee disability was demonstrated at that time.  The Veteran was notified of this action and of his appellate rights, but did not file a timely appeal.  

4.  Since the August 1995 decision denying service connection for right knee strain, the additional evidence, not previously considered, relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim.  

5.  By rating decision of October 2004, the RO assigned a 20 percent rating for laxity of the left knee.  

6.  The RO reduced the Veteran's left knee laxity rating to zero percent, effective May 1, 2011, based on October 2005 and February 2010 VA examinations and a report of a November 2008 orthopedic surgical consultation, which when considered with other medical evidence of record including the results of February and June 2011 VA orthopedic surgical and rheumatology consultations, do not show sustained material improvement under the ordinary conditions of life.  

7.  For the entire period of rating appeal, the Veteran's left knee laxity has not been productive of more than moderate impairment. 

8.  For the entire period of rating appeal, the Veteran's arthritis of the left knee has been manifested by limitation of flexion that is noncompensable.  


CONCLUSIONS OF LAW

1.  The additional evidence received subsequent to the August 1995 decision of the RO that denied service connection for back strain is new and material; thus, service connection for this disability is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2011).

2.  The additional evidence received subsequent to the August 1995 decision of the RO that denied service connection for right knee strain is new and material; thus, service connection for this disability is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2011).  

3.  The reduction of the Veteran's disability evaluation for left knee laxity, from 20 to zero percent, was not warranted, and the requirements for restoration have been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. 
§§ 3.102, 3.105, 3.159, 3.344, 4.71a, Diagnostic Code (Code) 5257 (2011).  

4.  The criteria for an increased rating in excess of 20 percent for left knee laxity have not been met for any period.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R.  § 4.71a, Diagnostic Code (Code) 5257 (2011).  

5.  The criteria for an increased rating in excess of 10 percent for arthritis of the left knee have not been met for any period.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Codes 5010-5003, 5260, 5261 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between a veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United States Court of Appeals for Veterans Claims (Court) held that in a claim to reopen a previously finally denied claim, VCAA notice must notify the claimant of the meaning of new and material evidence and of what evidence and information (1) is necessary to reopen the claim; (2) is necessary to substantiate each element of the underlying service connection claim; and (3) is specifically required to substantiate the element or elements needed for service connection that were found insufficient in the prior final denial on the merits.

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). 

The Veteran was advised of VA's duties to notify and assist in the development of the claims prior to the initial adjudication of the claims.  October 2005 letters explained the evidence necessary to substantiate the claim, the evidence VA was responsible for providing, the evidence the Veteran was responsible for providing and notice in accordance with Kent.  An April 2006 letter informed the Veteran of disability rating and effective date criteria.  The Veteran has had ample opportunity to respond and supplement the record.  

With regard to the duty to assist, the Veteran's service treatment records (STRs) and pertinent post-service treatment records, including records utilized by the Social Security Administration in a benefits claim have been secured.  The RO arranged for VA examinations in October 2005, February 2010, and April 2011.  These examinations, taken together, are found to be adequate for rating purposes for the matters decided in this decision.  In this regard, it is noted that the examiners reviewed the Veteran's medical history and complaints, made clinical observations, and rendered opinions regarding the severity of the disabilities.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that VA must provide an examination that is adequate for rating purposes).  The Veteran has not identified any evidence that remains outstanding.  VA's duty to assist is met.  Accordingly, the Board will address the claims.

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2011).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b) (2011).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).

The Board has reviewed all of the evidence in the Veteran's claims file, lay and medical, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence where appropriate and the analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims. 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011).  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Reopening Service Connection for a Low Back Disability

Service connection for back strain was denied by the RO in an August 1995 rating decision on the basis that no low back disorder was demonstrated at that time.  The Veteran did not appeal this determination.  In such cases, it must first be determined whether or not new and material evidence has been received such that the claim may now be reopened.  38 U.S.C.A. §§ 5108, 7105; Manio v. Derwinski, 1 Vet. App. 140 (1991).  

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  The evidence submitted to reopen a claim is presumed to be true for the purpose of determining whether new and material evidence has been received, without regard to other evidence of record.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

Evidence of record at the time of the August 1995 denial of service connection for back strain included the STRs, which showed that the Veteran had complaints of back strain in service in February 1993.  On examination for separation from service the Veteran complained of having recurring back pain, but clinical evaluation of the spine was normal.  

Evidence received subsequent to the August 1995 denial of service connection includes VA outpatient treatment records showing that the Veteran has diagnosed lumbar intervertebral disc syndrome with degenerative arthritis.  Records dated in July 2006 and May 2010 include opinions that the Veteran's low back pain may be aggravated by his service-connected left knee disability.  For the purpose of determining whether evidence is new and material to reopen a claim, the credibility of the evidence is to be presumed.  Justus, 3 Vet. App. at 513.  As noted, service connection was previously denied because there was no demonstration of a current low back disability.  The Board finds the diagnosis of a low back disability constitutes new and material evidence such that the claim may be reopened.  


Reopening Service Connection for a Right Knee Disability

Service connection for back strain was denied by the RO in an August 1995 rating decision on the basis that no low back disorder was demonstrated at that time.  Evidence of record at the time of this denial included the STRs, which showed that the Veteran had complaints of right knee strain in service in February 1992, but on examination for separation no abnormality of the right knee was described.  

Evidence received subsequent to the August 1995 denial of service connection includes VA outpatient treatment records showing that the Veteran has diagnosed degenerative arthritis of the right knee.  A record dated in February 2007 includes a notation that the Veteran's right knee disability may be associated with the fact that the Veteran has had to bear most of his weight on his right knee for several years as a result of his service-connected left knee disability.  For the purpose of determining whether evidence is new and material to reopen a claim, the credibility of the evidence is to be presumed.  Id.  As noted, service connection was previously denied because there was no demonstration of a current right knee disorder.  The Board finds the diagnosis of a right knee disability, with possible association to a service-connected disability, constitutes new and material evidence such that the claim may be reopened.  

Disability Rating Law and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4. 38 U.S.C.A. § 1155.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2010).  

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3 (2011).  

The United States Court of Appeals for Veterans Claims (Court) has held that "staged" ratings are appropriate for an increased rating claim where the factual findings show distinct time periods when the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Diagnostic Code 5010 provides that traumatic arthritis shall be rated as degenerative arthritis.  Diagnostic Code 5003 provides that degenerative arthritis that is established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  

When there is no limitation of motion of the specific joint or joints that involve degenerative arthritis, Diagnostic Code 5003 provides a 20 percent rating for degenerative arthritis with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations, and a 10 percent rating for degenerative arthritis with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups.  Note (1) provides that the 20 pct and 10 pct ratings based on X-ray findings will not be combined with ratings based on limitation of motion.  Note (2) provides that the 20 percent and 10 percent ratings based on X-ray findings, above, will not be utilized in rating conditions listed under Diagnostic Codes 5013 to 5024, inclusive.

When there is some limitation of motion of the specific joint or joints involved that is noncompensable (0 percent) under the appropriate diagnostic codes, Diagnostic Code 5003 provides a rating of 10 percent for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. 

When there is limitation of motion of the specific joint or joints that is compensable (10 percent or higher) under the appropriate diagnostic codes, the compensable limitation of motion should be rated under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a.  

Separate disability ratings are possible for arthritis with limitation of motion under Diagnostic Codes 5003 and instability of a knee under Diagnostic Code 5257.  See VAOPGCPREC 23-97.  When x-ray findings of arthritis are present and a veteran's knee disability is rated under Diagnostic Code 5257, the veteran would be entitled to a separate compensable rating under Diagnostic Code 5003 if the arthritis results in noncompensable limitation of motion and/or objective findings or indicators of pain.  See VAOPGCPREC 9-98.

Diagnostic Code 5257 provides ratings for other impairment of the knee that includes recurrent subluxation or lateral instability.  Slight recurrent subluxation or lateral instability of the knee is rated 10 percent disabling; moderate recurrent subluxation or lateral instability of the knee is rated 20 percent disabling; and severe recurrent subluxation or lateral instability of the knee is rated 30 percent disabling.  38 C.F.R. § 4.71a.  Separate disability ratings are possible for arthritis with limitation of motion under Diagnostic Codes 5003 and instability of a knee under Diagnostic Code 5257.  See VAOPGCPREC 23-97.  When x-ray findings of arthritis are present and a veteran's knee disability is rated under Diagnostic Code 5257, the veteran would be entitled to a separate compensable rating under Diagnostic Code 5003 if the arthritis results in noncompensable limitation of motion and/or objective findings or indicators of pain.  See VAOPGCPREC 9-98.

Diagnostic Code 5259 provides a 10 percent rating for removal of semilunar cartilage that is symptomatic.  38 C.F.R. § 4.71a.

Diagnostic Code 5260 provides ratings based on limitation of flexion of the leg.  Flexion of the leg limited to 60 degrees is rated noncompensable (0 percent) disabling; flexion of the leg limited to 45 degrees is rated 10 percent disabling; flexion of the leg limited to 30 degrees is rated 20 percent disabling; and flexion of the leg limited to 15 degrees is rated 30 percent disabling.  38 C.F.R. § 4.71a.  See VAOPGCPREC 09-04 (separate ratings may be granted based on limitation of flexion (Diagnostic Code 5260) and limitation of extension (Diagnostic Code 5261) of the same knee joint). 

Diagnostic Code 5261 provides ratings based on limitation of extension of the leg.  Extension of the leg limited to 5 degrees is rated noncompensable (0 percent) disabling; extension of the leg limited to 10 degrees is rated 10 percent disabling; extension of the leg limited to 15 degrees is rated 20 percent disabling; extension of the leg limited to 20 degrees is rated 30 percent disabling; extension of the leg limited to 30 degrees is rated 40 percent disabling; and extension of the leg limited to 45 degrees is rated 50 percent disabling.  38 C.F.R. § 4.71a.  See VAOPGCPREC 09-04 (separate ratings may be granted based on limitation of flexion (Diagnostic Code 5260) and limitation of extension (Diagnostic Code 5261) of the same knee joint). 

Restoration of 20 Percent for Left Knee Laxity

Service connection for arthritis of the left knee was granted by the RO in an August 1995 rating decision.  At that time, a 10 percent rating was assigned under the provisions of 38 C.F.R. § 4.71a, Code 5259.  Symptoms due to the removal of the semilunar cartilage of either knee warrant a 10 percent evaluation.  38 C.F.R. § 4.71a, Code 5259.  By rating decision dated in October 2004, the Veteran's left knee disability was split into separate ratings for arthritis, rated 10 percent under Codes 5010 and 5260; and for ligament laxity under Code 5257.  The Veteran submitted a claim for increase of both ratings in September 2005.  When increase was denied in December 2005, he appealed.  Evidence accumulated during the development of the appeal included a February 2010 examination report.  Based, in part, on this examination report, the RO reduced the evaluation of the Veteran's left knee laxity to zero percent, effective May 1, 2011.  

The provisions of 38 C.F.R. § 3.105 apply to reductions.  38 C.F.R. § 3.105(e) requires that, when a reduction in evaluation of a service-connected disability is considered warranted, and a reduction will result in a decrease in payment of compensation benefits being made, a rating proposing reduction will be prepared setting forth all material facts and reasons.  The beneficiary will be notified and furnished detailed reasons therefore and given 60 days for presentation of additional evidence to show that compensation payments should be continued at the current level.  If additional evidence is not received within that period, a final rating action will be taken and the award will be reduced effective the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final rating action expires.  Additionally, under 38 C.F.R. § 3.105(i), the advance written notice concerning a proposed rating reduction must inform the beneficiary that he has a right to a predetermination hearing provided that a request for such a hearing is received by VA within 30 days from the date of the notice.  The procedural framework and safeguards set forth in 38 C.F.R. § 3.105 governing rating reductions are required to be followed by VA before it issues any final rating reduction.  See Brown v. Brown, 5 Vet. App. 413, 418 (1993).  

The Veteran does not contend, and the evidence does not reflect, any failure in compliance with the procedural requirements set forth in 38 C.F.R. § 3.105.  

Additional requirements must be met in order for VA to reduce certain ratings assigned for service-connected disabilities.  See 38 C.F.R. § 3.344; see also Dofflemyer v. Derwinski, 2 Vet. App. 277 (1992).  The requirements for reduction of ratings in effect for five years or more are set forth at 38 C.F.R. § 3.344(a) and (b), which prescribe that only evidence of sustained material improvement under the ordinary conditions of life, as shown by full and complete examinations, can justify a reduction; these provisions prohibit a reduction on the basis of a single examination.  See Brown, 5 Vet. App. at 417-18.

However, with respect to other disabilities that are likely to improve (i.e., those in effect for less than five years), re-examinations disclosing improvement in disabilities will warrant a rating reduction.  38 C.F.R. § 3.344(c).  Specifically, it is necessary to ascertain, based upon a review of the entire recorded history of the condition, whether the evidence reflects an actual change in disability and whether examination reports reflecting change are based upon thorough examinations.  In addition, it must be determined that an improvement in a disability has actually occurred and that such improvement actually reflects an improvement in the Veteran's ability to function under the ordinary conditions of life and work.  See Brown, 5 Vet. App. at 420-421 (citing 38 C.F.R. §§ 4.1, 4.2, 4.10 and 4.13); 38 C.F.R. 3.344(c).

In determining whether a reduction was proper, the Board must focus upon evidence available to the RO at the time the reduction was effectuated, although post-reduction medical evidence may be considered in the context of evaluating whether the condition had actually improved.  Cf. Dofflemyer, 2 Vet. App. at 281-282.  It should be emphasized, however, that such after-the-fact evidence may not be used to justify an improper reduction.

As to the above, under 38 C.F.R. § 3.344(c), the pertinent disability rating must have continued for five years or more before the criteria in paragraphs (a) and (b) of that section become applicable.  The Veteran's 20 percent rating was in effect from March 2004 and the reduction was proposed in September 2010.  Thus, the five-year criterion for applicability of 38 C.F.R. § 3.344(c) were met.  In this case, it does not appear that the RO specifically addressed the applicability of 38 C.F.R. 
§ 3.344(c), although the proposed rating reduction cited October 2005 and February 2010 as well as November 2008 outpatient records as demonstrating sustained improvement.  

The remaining question is whether the RO was justified in reducing the Veteran's rating.  If not, the Veteran's disability evaluation must be restored.  See Brown, 
5 Vet. App. at 421; Kitchens v. Brown, 7 Vet. App. 320 (1995).  The CAVC has held, in Lehman v. Derwinski, 1 Vet. App. 339 (1991), that the entire clinical record must be reviewed in order to determine whether, in fact, the disorder in issue has actually "stabilized".  The CAVC has identified "at least four specific requirements" applicable to rating reductions in that regulation:

(1) The Board must review "the entire record of examinations and the medical - industrial history . . . to ascertain whether the recent examination is full and complete";

(2) "[e]xaminations less full and complete than those on which payments were authorized or continued will not be used as a basis of reduction";

(3) "[r]atings on account of diseases subject to temporary and episodic improvement . . . will not be reduced on any one examination, except in those instances where all the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated"; and

(4) "[al]though material improvement in the physical or mental condition is clearly reflected, the rating agency will [consider] whether the evidence makes it reasonably certain that the improvement will be maintained under the ordinary conditions of life."  Brown at 419 (quoting 38 C.F.R. § 3.344(a)).

The April 2004 VA examination upon which the 20 percent rating for ligament laxity was initially awarded included pertinent findings that the Veteran had a slight limp, but was not wearing his knee brace or using a cane.  The range of motion showed extension to 0 degrees and flexion limited to 122 degrees.  There was laxity with anterior drawer testing as compared to the right and otherwise no gross ligamentous instability appreciated.  There was no joint effusion, but there was tenderness in the medial and lateral joint lines.  The impression was status post anterior cruciate ligament repair complicated by early degenerative changes and continued laxity and functional impairment to a moderate degree.  

On October 2005 VA examination, the pertinent findings regarding the left knee included range of motion from 0 degrees extension to 127 degrees flexion, with pain beginning at 120 degrees flexion.  Joint function was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  Drawer test on the left was abnormal, with slight instability.  McMurray's test was within normal limits.  The diagnoses were left knee laxity, status post ACL repair, and arthritis of the left knee.  

VA outpatient treatment records show that the Veteran underwent an arthroscopic procedure on the left knee in July 2006 for removal of a femoral ACL screw.  Two weeks after the procedure was performed, the Veteran stated that he continued to have pain in the knee, but it was of a different nature than what he had prior to the surgery.  In August 2006, the Veteran stated that he had a new pain at the proximal tibia in the area where a remaining screw that could not be removed was located.  He stated that he knee had given out recently on two occasions, but that it otherwise did not feel unstable.  On examination, extension was full and flexion was to 90 degrees.  No instability was reported.  

The Veteran underwent a VA outpatient orthopedic surgical consultation in November 2008.  At that time, range of motion was nearly full extension to 120 degrees flexion.  There was mild crepitus popping with ranging of the knee.  He did open up with varus stress at approximately 2 mm and was stable with valgus stress at about 20 degrees flexion and at 90 degrees flexion.  He had 1+ on anterior drawer and Lachman's testing.  Posterior drawer sign was negative.  

On February 2010 VA examination, the Veteran reported symptoms of weakness, stiffness, swelling heat, giving way, lack of endurance, locking, fatigability, deformity, tenderness and pain.  He reported flare-ups as often as six times per day that lasted for two hours.  He described the pain as a 10 on a scale of 1-10.  There were precipitated by physical activity and occurred spontaneously.  There were alleviated by rest and the use of the medications Vicodin and Methadone.  During a flare-up, he experienced popping, locking and limitation of motion of the joint.  He stated that he could only stand for so long, and then would have to sit for a period of time before he could stand again.  Examination of the left knee showed weakness and tenderness.  There were no signs of edema, instability, abnormal movement, effusion, redness, heat, deformity, guarding of movement, malalignment or drainage.  There was no subluxation.  Ligament stability testing was within normal limits for all ligaments of the left knee.  The diagnosis of left knee laxity was changed to osteoarthritis of the left knee, ACL reconstruction and arthroscopic surgeries, with scars, of the left knee.  

On VA orthopedic surgery consultation in February 2011 examination showed knee motion from +5 degrees extension to 115 degrees flexion, with some pain.  He had pain over the mediolateral patellar facets and the medial and lateral joint lines.  He had some pseudolaxity with valgus force.  He had 2+ Lachman's sign.  There was pain with McMurray testing, but no clicking or locking.  Motor function and strength was normal.  X-ray studies of the left knee showed severe tricompartmental arthritis of the knee, with notable joint space narrowing on the medial side greater than on the lateral side, as well as osteophyte formation medially and laterally and in the patellofemoral joint.  The assessment was that the Veteran had a very challenging problem in that he had advancing osteoarthritis of the left knee, with previous ACL reconstruction that had gone on to fail, with the pain becoming increasingly debilitating.  The Veteran took the medications Vicodin and methadone for this.  The possibility of a total knee replacement was discussed, but it was determined that the Veteran was too young for this procedure.  

On June 2011 VA rheumatology consultation, the Veteran complained of global anterior joint pain present in the left knee all the time.  This was worsened with weight bearing and stair climbing.  He had spells of "locking" that were described as anterior compartment sharp pains that can be overcome with a little patellar manipulation.  Sometimes these episodes could cause him to fall if he did not stop his stride in time.  He had a ligament support brace that he did not think helped much, except for psychological reassurance.  Examination showed the left knee at a varus angulation.  There was moderate quadriceps weakness.  Resistance to extension was quite painful.  AP stability was 1+.  In the supine position, extension was to neutral and flexion was to 120 degrees.  Lateral compartment loading hurt, but medial compartment loading did not.  MCL stress was all right, but LCL stress was painful.   

In the instant case, the Board finds that the preponderance of the evidence demonstrates that the left knee has not manifested sustained improvement of left knee laxity sufficient to warrant the reduction from 20 percent disabling to zero percent.  In this regard, it is noted that on examination in November 2008 the Veteran had positive signs for laxity on varus testing and on both anterior drawer and Lachman's signs.  Although the February 2010 examination showed no instability on testing, the orthopedic surgical examination conducted in February 2011 demonstrated laxity and extension included hyperextension to +5 degrees, which can also demonstrate laxity.  The June 2011 rheumatology clinic examination described AP stability as being 1+, also an indication of laxity.  Moreover, this examination described episodes of "locking" a demonstration of repeated subluxation, one of the criterions (in addition to laxity) that may be utilized for evaluation of disability under Code 5257.  

Thus, while the reduction was nominally based on two separate examinations, only one report actually shows improvement.  This was the February 2010 examination report that described no subluxation and ligament stability testing that was within normal limits for all ligaments of the left knee.  This was ultimately not sustained as laxity and subluxation were again described in VA outpatient treatment records in February 2011 and June 2011.  When viewed against the entire history of the Veteran's left knee disability, the Board finds that the evidence at the time of the reduction did not demonstrate a sustained material improvement under the ordinary conditions of life.  

In sum, the RO reduced the appellant's rating, in effect for more than five years, on the basis of medical information that did not show sustained material improvement under the ordinary conditions of life.  Since the burden is on VA to show that the rating reduction was warranted, and, for the reasons discussed above, VA failed to meet this burden, the 20 percent rating for left knee laxity must be restored.

Increased Rating for Left Knee Laxity

As noted, the current 20 percent rating for left knee laxity was granted by rating decision of the RO in October 2004 under the criteria of Code 5257.  As previously described, a rating in excess of 20 percent requires a demonstration of severe disability.  

After review of the record, the Board finds that the Veteran has not manifested severe disability at any time during the pendency of this appeal.  On examination in October 2005, slight instability on Drawer testing was demonstrated.  In August 2006, the Veteran stated that his knee did not feel unstable, but he did report that it had given way on two recent occasions.  In November 2008, he had mild crepitus with ranging of the knee and positive findings for instability on varus stressing.  While the Veteran's knee was stable to valgus stress, he was 1+ on anterior drawer and Lachman's testing.  As posterior drawer sign was negative, this instability is not shown to be productive of more than moderate impairment.  

As noted, the Veteran did not demonstrate instability on examination in February 2010, but in February 2011, he was noted to have some pseudolaxity with valgus force and a 2+ Lachman's sign.  Hyperextension to +5 degrees was also noted.  The June 2011 report showed AP stability to be 1+ and the Veteran described episodes of subluxation.  These reports did not, however, demonstrate severe disability.  In this regard, the Veteran did not describe having frequent episodes of subluxation and some of the stability testing of the knee remained normal.  

In sum, while the Veteran continues to demonstrate instability and subluxation, the overall disability picture for his left knee laxity is not shown to be productive of more than moderate impairment for any period.  As severe impairment has not been demonstrated at any time during the appeal period, a rating in excess of 20 percent is not warranted for any period.  38 C.F.R. §§ 4.3, 4.7.

Rating Left Knee Arthritis

In October 2004, a separate 10 percent rating was awarded for arthritis of the left knee.  Arthritis is rated on the basis of limitation of motion of the affected joint, with a minimal 10 percent rating warranted when some limitation of motion, albeit noncompensable, is demonstrated.  In this case, the Veteran has not manifested limitation of motion that warrants a 10 percent rating either by limitation of extension, which, as measured at 0 degrees, is not shown to be limited on examination reports; or limitation of flexion, which has been limited to, at worse, 115 degrees.  For a 20 percent rating limitation of extension to 10 degrees or limitation of flexion to 30 degrees must be demonstrated.  Although the Veteran has significant pain and functional impairment from use of his leg, this has not been shown to cause limitations to the extent necessary for a 20 percent rating.  Under these circumstances, a rating in excess of the currently assigned 10 percent for left knee arthritis is not shown to be warranted.  38 C.F.R. §§ 4.3, 4.7.


Extraschedular Considerations

The Board also has considered whether referral for extraschedular consideration is warranted.  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2009); see Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the veteran's disability picture requires the assignment of an extraschedular rating.  

In this case, comparing the Veteran's disability level and symptomatology to the rating schedule, the degree of disability throughout the appeal period under consideration is contemplated by the rating schedule.  The Veteran's left knee limitation of flexion rated as arthritis directly corresponds to the schedular criteria for the 10 percent evaluation for noncompensable limitation of motion due to arthritis (Code 5003), which also incorporates various orthopedic factors that limit motion or function of the knee.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, at 204-206, 208 (1995).  The slight moderate knee impairment caused by instability and subluxation (Code 5257) that was noted in the examination reports is specifically contemplated in the schedular rating criteria, and is the basis for a separate schedular rating that recognized functional impairment distinct from the service-connected arthritis with limitation of motion.  For this reason, the Board finds that the assigned schedular ratings are adequate to rate the Veteran's left knee disabilities, and no referral for an extraschedular rating is required.  


ORDER

New and material evidence having been received, service connection for a low back disability is reopened.  

New and material evidence having been received, service connection for a right knee disability is reopened.  

Restoration of a 20 percent rating for left knee laxity is granted.  

An increased rating in excess of 20 percent for left knee laxity is denied.  

An increased rating in excess of 10 percent for left knee arthritis is denied.  


REMAND

The remaining issues on appeal involve service connection for low back and right knee disabilities and TDIU.  For the service connection claims, once the Board has reopened the claims they must be reviewed on a de novo basis.  The Board finds that further development is necessary prior to such review.  Regarding the claim for service connection for a low back disability, the Veteran's main contention is that his left knee disability aggravated his low back disability such that service connection should be established.  The RO went to great pains to obtain a medical opinion in May 2011, which the Board finds adequate for disposition of the aggravation question of the issue.  

Unfortunately, the May 2011 VA examiner did not address the question of direct service connection.  As noted, the Veteran's STRs showed complaints of low back strain in February 1993 and, most importantly at the time of the Veteran's examination for separation from active duty in May 1995.  The examiner did not render an adequate opinion regarding whether the complaints shown at separation could have marked the onset of the Veteran's low back disability.  Under these circumstances, another opinion must be obtained.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran has consistently contended that his right knee disability has been aggravated by his service-connected left knee disability.  While the RO did obtain a medical opinion regarding any relationship between the left knee and the low back, an opinion regarding any relationship with the right knee was not obtained.  This must be accomplished prior to appellate consideration.  Id.  

Regarding the issue of TDIU, it is noted that the Veteran has been recommended by his treating VA physicians for VA vocational rehabilitation.  Information related to this benefit would be probative in any TDIU determination.  Moreover, the issue should not be addressed until the above noted service connection issues have been fully adjudicated.  

Accordingly, the issues of service connection for a low back disability, service connection for right knee disability, and TDIU are REMANDED for the following action:

1.  The RO/AMC should obtain, for association with the claims folder copies of pertinent documents in the Veteran's VA Vocational Rehabilitation folder.  

2.  The RO/AMC should arrange for the Veteran's claims folder to be reviewed by the examiner who rendered the May 2011 medical opinion.  The examiner should be requested to furnish an addendum opinion regarding whether it is at least as likely as not (probability 50 percent of more) that the Veteran's low back disability is directly related to service, specifically to the complaints noted in service in 1993 and on examination for separation from service in May 1995.  The pertinent documents in the claims folder should be made available for review in connection with this examination.  

The examiner should provide complete rationale for all conclusions reached.  If the examiner is no longer available, the opinion should be requested from another VA examiner.  

3.  The RO/AMC should arrange for the Veteran to undergo a medical examination to ascertain the current nature and extent of his right knee disorder.  The examiner should be requested to render an opinion regarding whether it is at least as likely as not (probability 50 percent of more) that the right knee disorder is related to service or caused or aggravated by his service-connected left knee disability.  

The pertinent documents in the claims folder should be made available for review in connection with this examination.  The examiner should provide complete rationale for all conclusions reached.  

4.  Thereafter, the RO/AMC should readjudicate the issues of service connection for low back and right knee disabilities and for TDIU.  If the determinations remain unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claim(s) for benefits.  The Veteran should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2011).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


